DETAILED ACTION
Claims 1-10 were subject to restriction requirement mailed on 11/02/2021.
Applicant filed a response, and elected Group I, claims 1-4 and 10, and withdrew claims 5-9, without traverse on 01/03/2022.
Claims 1-10 are pending, of claims 5-9 are withdrawn.
Claims 1-4 and 10 are rejected.

Election/Restrictions
Applicant’s election without traverse of claim 1-4 and 10 in the reply filed on 01/03/2022 is acknowledged.
Claims 5-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/03/2022.

Priority
Applicant’s claim for the benefit of a prior-filed application (PCT/JP2018/014174, filed 04/02/2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (JP2017-070830, filed 03/31/2017) under 35 U.S.C. 119 (a)-(d).

Specification
The disclosure is objected to because of the following informalities: 
Specification, page 2, line 4, discloses “whitch exhibits”. It is suggested to amend “which exhibits” to “which exhibits”.

Specification, page 8, line 9, discloses “not suitable, too.” It is suggested to amend “not suitable, too.” to “not suitable, neither.”.

Specification, page 18, [0040], discloses “Bbsorption”. It is suggested to amend “Bbsorption” to “Absorption”.

Specification, page 29, Table 2, discloses that for Experimental Examples 25 and 27, ΔVHg:0.4-0.8 is <0.1. However, according to Fig. 1 in Drawing, for Experimental Examples 25 and 27, ΔVHg:0.4-0.8 are approximately 0.6-0.8 for both of the Experimental Examples 25 and 27.

Appropriate correction is required.

Claim Objections
Claims 1-2 are objected to because of the following informalities:  
Claim 1, line 7, recites “PHg (KPa)”. It is suggested to amend “PHg (KPa)” to “PHg, KPa”.
Claim 2, line 3, recites “p/p0”. It is suggested to provide definitions for p and p0.
Claim 2, line 4, recites “cc(STP)/g”. It is suggested to amend “cc(STP)/g” to “cc/g in standard temperature and pressure (STP)”.

Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, recites condition “(B) with respect to a relationship between a mercury pressure PHg (kPa) and a mercury absorption amount VHg measured by mercury porosimetry, an increment ΔVHg:4.3-4.8 of the measured mercury absorption amount VHg is from 0.82 to 1.50 cc/g in a case in which a common logarithm Log PHg of the mercury pressure PHg has increased from 4.3 to 4.8”. 
However, it is unclear what the scope of this condition (B) is, in view of Giesche, Mercury Porosimetry: A General (Practical Overview), Part. Part. Synst. Charact., 2006, 23, 1-11 (Geische), for the reasons set forth below. 
First, the Examiner notes that the condition B of Applicants’ claimed limitation describes a response of mercury porosimetry to a test sample. According to Giesche, most instruments (i.e., for mercury porosimetry) can operate in a continuous or an incremental mode; the continuous mode offers the possibility to run an analysis in a very short time, 5 to 10 mins for an entire analysis. However, this requires a careful consideration of a variety of correction factors, which are primarily the compressive heating effect and hindered flow of mercury through small pore channels; in contrast, the incremental technique offer a better assurance that true equilibrium is reached for each data point as long as the equilibration time interval is chosen sufficiently long and temperature effects can be avoided, which is usually provided at equilibration times over 5 min. It is important to notice that those effects are primarily important for the high pressure/small pore size range. Volume readings taken before equilibrium has been reached may result in shifting of the distribution toward smaller pore sizes and smaller pore volumes during intrusion and larger pore sizes as well as a larger amount of “trapped” mercury during the extrusion process (Giesche, page 2, section 5.1, paragraphs 1-2). 
Considering that there is lack of disclosure on what type of operation mode is used to determine the ΔVHg:4.3-4.8 of the measured mercury absorption amount VHg, and there is also lack of details for a selected operation mode (e.g. correction factors for the continuous mode, equilibration time for incremental mode, etc.), condition (B) recited in Claim 1 is indefinite.

Second, according to Giesche, mercury porosimetry provides a wide range of information, e.g. the pore size distribution, the total pore volume or porosity, the skeletal and apparent density, and the specific surface area of a sample (Giesche, Introduction, paragraph 1). It is unclear what condition (B) recited in claim 1 refers to, i.e., pore volume, pore size distribution etc. 
Furthermore, if condition (B) refers to pore volume or pore size distribution, according to Giesche, as indicated in equation 1 (            
                ∆
                P
                =
                
                    
                        2
                        γ
                        c
                        o
                        s
                        θ
                    
                    
                        
                            
                                r
                            
                            
                                p
                                o
                                r
                                e
                            
                        
                    
                
                )
                ,
            
         wherein γ is the surface tension of mercury and θ is the contact angle between the solid and mercury, we need to know surface tension of mercury and contact angle for the given sample and then measure pressure and the intruded volume in order to obtain the pore size-pore volume relation. Considering that there is lack of disclosure on surface tension of mercury and contact angle for the given sample, condition (B) recited in Claim 1 is indefinite.
Given the challenges noted above in interpreting the scope of condition (B), the examiner interprets condition (B) refers to having a specific pore volume of at least 0.82 to 1.5 cc/g. 

Regarding dependent claims 2-4 and 10, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.

The term “in the vicinity of” in claims 3 and 10 is a relative term which renders the claim indefinite. The term “in the vicinity of” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The position of the G-band peak in both claims 3 and 10 is rendered indefinite.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Numao et al., Synthesis and characterization of mesoporous carbon nano-dendrites with graphitic ultra-thin walls and their application to supercapacitor electrodes, 2009, 47, 306-312 (Numao), taken in view of evidence by Sing, The use of nitrogen adsorption for the characterization of porous materials, Colloids and Surfaces A: Physicochem. Eng. Aspects, 2001, 187-188, 3-9 (Sing).
Regarding claims 1-4 and 10, Numao discloses a mesoporous carbon product named mesoporous carbon nano-dendrite and Fig. 2a shows a SEM image of the dendroid structure the presence of opening spaces among the branches, and main body with an average size of 50 nm (Numao, page 307, right column, 1st paragraph) (reading upon “a carbon material, which is a porous carbon material with a three-dimensionally branched three-dimensional dendritic structure, having a branch diameter of 81 nm or less”).
Numao further discloses that the BET surface area (i.e., specific surface area) of sample (b) with a diameter of 25 nm is 1324 m2/g (Numao, page 309, left column) (reading upon “a BET specific surface area SBET obtained by a BET analysis of a nitrogen gas adsorption isotherm is from 400 to 1500 m2/g”).
Numao further discloses at a partial pressure of 0.99, the weight of the adsorbed nitrogen exceeds 2.4 g for 1 g of MCND particles (i.e., mesoporous carbon nano-dendrite), and this value also indicates the largeness of the total pore volume (Numao, page 309, left column). According to Sing, the condensate density to be that liquid nitrogen (i.e., 0.808 g * cm-3) (Sing, page 7, left column, 1st paragraph), pore volume of the MCND particles can be derived to be 2.97 cc/g (i.e., 2.4 g/0.808 g* cm-3 = 2.97 cc/g). While the total pore volume of Numao is measured by nitrogen, not mercury as recited in Condition (B) of Applicants’ claim 1, it is considered by the examiner that the 2.97 cc/g of pore volume of MCND particles of Numao would read upon condition (B) of Applicant’s claim 1, which is interpreted as having a specific pore volume of at least 0.82 to 1.5 cc/g.
Numao further discloses nitrogen adsorption and desorption isotherms of MCNDs in Fig. 5 (Numao, page 310, right column), wherein curve b shows that for sample b, a nitrogen adsorption amount between a relative pressure p/p0 from 0.4 to 0.8 in the nitrogen gas adsorption isotherm is about 200 mg/g, which is equivalent to about 160 cc/g through appropriate mathematic conversion below (reading upon “wherein a nitrogen gas adsorption amount VN:0.4-0.8 adsorbed between a relative pressure p/p0 from 0.4 to 0.8 in the nitrogen gas adsorption isotherm is from 100 to 300 cc(STP)/g”).
Mathematic Calculation:
200 mg of N2/g of test sample = 200/1000/28 mole of N2/g of test sample =0.007143 mole of N2/g of test sample (N2 molecular weight: 28 g/mole)
At stand temperature of pressure, 0.007143 mole of N2/g of test sample =0.007143*22.4*1000 cc of N2/g of test sample = 160 cc of N2/g of test sample (at STP, 1 mole of gas takes up 22.4 liters of volume)

Numao further discloses Raman spectra of MCND (bottom thick lines in the G band region in Fig. 4a (Numao, bottom of page 310), wherein Fig. 4a shows that for the MCND, wherein a full width at half maximum ΔG of a G-band peak detected in the vicinity of 1580 cm-1 of a Raman spectrum is 50-60 cm-1 (detailed in the annotated figure below) (reading upon “wherein a full width at half maximum ΔG of a G-band peak detected in the vicinity of 1580 cm-1 of a Raman spectrum is from 50 to 70 cm-1”).

    PNG
    media_image1.png
    714
    1351
    media_image1.png
    Greyscale

(Numao, page 310, Fig. 4, annotated)

Further regarding claim 1, while there is no disclosure that the mesoporous carbon product is a catalyst carrier of a polymer electrolyte fuel cell, as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”. Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. a catalyst carrier of a polymer electrolyte fuel cell, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure which is identical to that set forth in the present claims is capable of performing the recited purpose or intended use.

Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marie et al., Synthesis of highly porous catalytic layers for polymer electrolyte fuel cell based on carbon aerogels, ECS Trans., 2006, 1, 509-519 (Marie-2006), taken in view of evidence by Marie et al., Highly porous PEM fuel cell cathodes based on low density carbon aerogels as Pt-support: Experimental study of the mass-transport losses, Journal of Power Sources, 2009, 190, 423-434 (Marie-2009).
Regarding claims 1-2 and 4, Marie-2006 discloses catalytic layer of the PEMFC (i.e. polymer electrolyte fuel cell) is a key element of the cell, and the use of carbon aerogels as electrocatalyst support (Marie-2006, page 509, Introduction, 1st paragraph). 
Marie-2006 further discloses porous structure of the carbon aerogel (Marie-2006, page 510, 1st paragraph); observations of the pores of a carbon aerogel grain from several angles in Figure 4 (Marie-2006, page 515), wherein a three-dimensionally branched three-dimensional dendritic structure, having a branch diameter of about 25 nm (reading upon having a branch diameter of 81 nm or less) is shown. In Marie-2009, SEM images of the same carbon aerogel are shown in Fig. 2. , wherein a three-dimensionally branched three-dimensional dendritic structure, having a branch diameter of about 25 nm (reading upon having a branch diameter of 81 nm or less) is also shown.
Marie-2006 further discloses BET surface area of the carbon aerogels are 565 and 669 m2/g (Marie-2006, page 511, Table-I), the carbon aerogels porosity are measured from nitrogen sorption isotherms and the BET technique is used to calculate the specific surface area SBET (Marie-2006, pages 510-511, Section-Porosity Measurement) (reading upon a BET specific surface area SBET obtained by a BET analysis of a nitrogen gas adsorption isotherm is from 400 to 1500 m2/g).
Marie-2006 further discloses the carbon aerogels porosity are measured from mercury porosimetry on a Carlo Erba Porosimeter 2000 (2000 bars maximum pressure) and the Hg-porosimeter is used at its lowest pressure sweep rate so that the porous volume data is recorded at the equilibrium (Marie-2006, pages 510-511, Section Porosity Measurements); mercury porosimeter measurements until 2000 bars on the carbon aerogels in Figure 2 (Marie-2006, page 513), wherein Figure 2(a) shows that, in a case in which a common logarithm Log PHg of the mercury pressure PHg, in the unit of kPa,  has increased from 4.3 to 4.8 (i.e. mercury pressure of 104.3 kPa ~ 104.8 kPa = 20000 kPa~ 63000 kPa = 200 bar ~ 630 bar), the measured mercury absorption amount is about 1 cm3/g (i.e., 1 cc/g) (reading upon with respect to a relationship between a mercury pressure PHg (kPa) and a mercury absorption amount VHg measured by mercury porosimetry, an increment ΔVHg:4.3-4.8 of the measured mercury absorption amount VHg is from 0.82 to 1.50 cc/g in a case in which a common logarithm Log PHg of the mercury pressure PHg has increased from 4.3 to 4.8.).
Marie-2006 further discloses N2-sorption 77 K isotherms for the carbon aerogels in Figure 1 (Marie-2006, page 512), wherein Figure 1 shows that wherein a nitrogen gas adsorption amount VN:0.4-0.8 adsorbed between a relative pressure p/p0 from 0.4 to 0.8 in the nitrogen gas adsorption isotherm is from 100-150 cm3(STP)g-1 (i.e., 100 to 150 cc(STP)/g).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Numao, in view of Ijima, Use of porous carbonaceous materials for the catalyst support for polymer electrolyte fuel cells, Carbon, 2015, 266, 41-8 (Ijima-1).
Regarding claims 1-4 and 10, Numao discloses a mesoporous carbon product named mesoporous carbon nano-dendrite and Fig. 2a shows a SEM image of the dendroid structure the presence of opening spaces among the branches, and main body with an average size of 50 nm (Numao, page 307, right column, 1st paragraph) (reading upon “a carbon material, which is a porous carbon material with a three-dimensionally branched three-dimensional dendritic structure, having a branch diameter of 81 nm or less”).
Numao further discloses that the BET surface area (i.e., specific surface area) of sample (b) with a diameter of 25 nm is 1324 m2/g (Numao, page 309, left column) (reading upon “a BET specific surface area SBET obtained by a BET analysis of a nitrogen gas adsorption isotherm is from 400 to 1500 m2/g”).
Numao further discloses nitrogen adsorption and desorption isotherms of MCNDs in Fig. 5 (Numao, page 310, right column), wherein curve b shows that for sample b, a nitrogen adsorption amount between a relative pressure p/p0 from 0.4 to 0.8 in the nitrogen gas adsorption isotherm is about 200 mg/g, which is equivalent to about 160 cc/g through appropriate mathematic conversion below (reading upon “wherein a nitrogen gas adsorption amount VN:0.4-0.8 adsorbed between a relative pressure p/p0 from 0.4 to 0.8 in the nitrogen gas adsorption isotherm is from 100 to 300 cc(STP)/g”).
Mathematic Calculation:
200 mg of N2/g of test sample = 200/1000/28 mole of N2/g of test sample =0.007143 mole of N2/g of test sample (N2 molecular weight: 28 g/mole)
At stand temperature of pressure, 0.007143 mole of N2/g of test sample =0.007143*22.4*1000 cc of N2/g of test sample (at STP, 1 mole of gas takes up 22.4 liters of volume)

Numao further discloses Raman spectra of MCND (bottom thick lines in the G band region in Fig. 4a (Numao, bottom of page 310), wherein Fig. 4a shows that for the MCND, wherein a full width at half maximum ΔG of a G-band peak detected in the vicinity of 1580 cm-1 of a Raman spectrum is 50-60 cm-1 (detailed in the annotated figure below) (reading upon “wherein a full width at half maximum ΔG of a G-band peak detected in the vicinity of 1580 cm-1 of a Raman spectrum is from 50 to 70 cm-1”).

    PNG
    media_image1.png
    714
    1351
    media_image1.png
    Greyscale

(Numao, page 310, Fig. 4, annotated)
Further regarding claim 1, while there is no disclosure that the mesoporous carbon product is a catalyst carrier of a polymer electrolyte fuel cell, as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”. Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. a catalyst carrier of a polymer electrolyte fuel cell, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure which is identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
	
	Further regarding claim 1, if Applicants intend condition (B) to mean a property different from Examiner’s interpretation (as discussed in 112b Rejection) and different from Numao’s explicit disclosure. Numao further discloses that as clearly seen in the Fig. 5, the mesopore size is continuously distributed up to the 10 nm region and the mesopore volume is much larger than the micropore volume. The ratio is variable dependent on the synthetic condition (emphasis added). MCND with a wider branch radius provided a larger BET surface area and exhibited the increasing dominancy of larger pores (Numao, page 309, right column). Numao further discloses synthesis of MCND (Numao, page 307, section 2.1.), which is a similar process to that disclosed in the Applicants’ specification (Specification, pages 19-20, [0043]). Numao further discloses one interesting modification of MCNDs involves covering the metallic layers or cluster islands on the graphene surface for fuel cell electrodes or various storage cells (Numao, page 311, right column, 2nd paragraph). 
	With respect to condition (B), Iijima-1 teaches a porous carbonaceous material as a catalyst support for polymer electrolyte fuel cells (Iijima-1, 1st paragraph). 
Iijima-1 further teaches MCND (mesoporous carbon nano-dendrites) which have a highly-developed dendritic structure and large mesopore volume, shows excellent performance as a catalyst support, especially in high current region (Iijima-1, 1st paragraph).
Ijjima-1 is analogous art as Iijima-1 is drawn to MCND (mesoporous carbon nano-dendrites) as a catalyst support.
In light of the motivation of a highly-developed dendritic structure and large mesopore volume as taught by Iijima-1, it therefore would be obvious to a person of ordinary skill in the art to optimize process parameters of the synthetic conditions of Numao, using ranges of process parameters as disclosed in the present application, to generate MCND of a highly-developed dendritic structure and large mesopore volume, including the values required in condition (B) of Applicant’s claim 1, in order to improve performance as a catalyst support, especially in high current region, and thereby arrive at the current invention. 

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Marie, in view of Ijima et al., WO 2015141810 A1 (Iijima-2) (provided in IDS received on 09/30/2019).
It is noted that when utilizing Ijima et al., WO 2015141810 A1, the disclosures of the reference are based on US 20170194652 A1 (provided in IDS received on 09/30/2019) which is an English language equivalent of the reference. Therefore, the column and line numbers cited with respect to WO 2015141810 A1 are found in US 20170194652 A1.
Regarding claim 3 and 10, as applied to claims 1 and 2, Maries does not explicitly disclose wherein a full width at half maximum ΔG of a G-band peak detected in the vicinity of 1580 cm-1 of a Raman spectrum is from 50 to 70 cm-1.
With respect to the difference, Iijima-2 teaches a supporting carbon material for a solid polymer fuel cell (Iijima-2, Abstract). Iijima-2 specifically teaches the half width (ΔG) in the range of 1550 to 1650 cm-1, called the G-band obtained from the Raman spectrum (reading upon in the vicinity of 1580 cm-1 of a Raman spectrum); the G-band half width (ΔG) is controlled to 75 cm-1 or less and 30 cm-1 or more (i.e., 30 to 75 cm-1) (Iijima-2, page 12, [0097]).
As Iijima-2 expressly teaches, if the G-band half width (ΔG) is 75cm-1 or less, the durability can be secured in the environment of fuel cell usage; in a carbon material with this G-band half width (ΔG) exceeding 75 cm-1, the crystallinity is low, there are many end faces of sheets forming starting points of oxidative consumption, and practical use cannot be withstood. Note that, the lower limit of the ΔG value is not particularly set, but the ΔG value of the carbon material which can be substantially utilized in the present invention is 30 cm-1 or more (Iijima-2, page 12, [0097]).
Iijima-2 is analogous art as Iijima-2 is drawn to a supporting carbon material for a solid polymer fuel cell.
In light of the motivation of a carbon support material having the G-band half width (ΔG)  that is 30-75cm-1, in the vicinity of 1580 cm-1  as taught by Iijima-2, it therefore would be obvious to a person of ordinary skill in the art to modify the carbon aerogels to obtain the G-band half width (ΔG)  that is 30-75cm-1, in order to secure the durability of carbon aerogels in the environment of fuel cell usages and ensure the carbon aerogels can be substantially utilized. The G-band half width (ΔG) that is 30-75cm-1, in the vicinity of 1580 cm-1 overlaps the Applicants’ claimed limitation of wherein a full width at half maximum ΔG of a G-band peak detected in the vicinity of 1580 cm-1 of a Raman spectrum is from 50 to 70 cm-1. It would be obvious for a person of ordinary skill in the art to select the claimed range through routine experimentation to optimize the performance of the carbon aerogels. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        
/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        
January 26, 2022